DETAILED ACTION
	Claim 25-29, 31-35, 37-41 and 43-47 are pending and allowed. 
	Claims 30, 36, 42 and 48 are canceled. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 02/16/2021 has been entered.
Applicant’s claims amendments have overcome 101 claim rejection previously set forth in the Non-Final Office Action mailed on 11/16/2020.
 Applicant’s claims amendments have overcome the USC 112(b) rejections previously set forth in the Non-Final Office Action mailed on 11/16/2020.

Response to Arguments
In light of the amended claims, the 102 and 103 rejection has been withdrawn.

Allowable Subject Matter
Claim 25-29, 31-35, 37-41 and 43-47 are pending and allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
e prior art on record does not teach the combination of the independent claims limitations.
In (claims 25, 31, 37 and 43), none of the prior art references of record—alone or in combination—disclose or suggest the combined features recited in the independent claims, including specifically “…identify a conflict in two or more compressed index keys, append the compressed index key to the index table when a check of metadata determines a full key match and when the check of metadata confirms authorization after the full key match, and combine key-value pairs corresponding to the conflicted compressed index keys into a new entry when the check of metadata does not determine the full key match.”
As dependent claims 26-29, 32-35, 38-41 and 44-47 depend from an allowable base claim, they at least allowable for the same reasons as noted above.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAKHR A ALDAYLAM whose telephone number is (313)446-6545. The examiner can normally be reached on 730 am -5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/S.A./               Examiner, Art Unit 2181   

/IDRISS N ALROBAYE/               Supervisory Patent Examiner, Art Unit 2181